        Case 1:19-cv-06754-KPF Document 26 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL TAYLOR,

                          Plaintiff,
                                                     19 Civ. 6754 (KPF)
                   -v.-
                                                          ORDER
THE CITY OF NEW YORK, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendants’ letter motion to compel, dated July

29, 2020 (Dkt. #24), and Plaintiff’s August 7, 2020 letter in opposition (Dkt.

#25). Plaintiff represents that since Defendants filed their motion, he has

served responses to Defendants’ first set of interrogatories and requests for

document production. (Id. at 1). Thus, to the extent Defendants seek to

compel Plaintiff to respond to these discovery requests, Defendants’ motion is

moot. Although failure to respond to discovery requests can result in a waiver

of objections to those discovery requests, see Star Fabrics, Inc. v. Gogo Apparel,

Inc., No. 19 Misc. 144 (JMF), 2019 WL 3302610, at *1 (S.D.N.Y. July 23, 2019)

(finding that a delay of more than 100 days warranted waiver of objections), the

Court does not believe such circumstances are present here, given that Plaintiff

has now served responses and did not delay unreasonably. However, the

parties are reminded that they must comply with the discovery deadlines set by

the Court (see Dkt. #23), as well as the Local Rules and the Court’s Individual

Rules. Plaintiff raises several objections to Defendants’ discovery requests.

(Dkt. #25 at 1-2). The Court expects the parties to attempt to resolve discovery
        Case 1:19-cv-06754-KPF Document 26 Filed 08/10/20 Page 2 of 2




disputes in good faith. If the parties are unable to do so, they shall comply

with Local Rule 37.2 and the Court’s Individual Rules to raise discovery

disputes with the Court.

      SO ORDERED.

Dated: August 10, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        2
